DETAILED ACTION
Claims 1 through 20 originally filed 6 December 2019. By amendment received 21 September 2021; claims 1 through 3, 5, and 8 through 20 are amended and claims 4, 6, and 7 are cancelled. By amendment received 12 January 2022; claims 1, 9, 10, 13 through 15, and 18 through 20 are amended. By amendment received 24 May 2022; claims 1, 9, 14, and 18 through 20 are amended. Claims 1 through 3, 5, and 8 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the combined teachings of Yoshikawa et al. (Yoshikawa, JP Pub. 2006-278572), Tamanuki (US Pub. 2014/0294030), Motomura et al. (Motomura, US Pub. 2011/0116147), and Joseph et al. (Joseph, US Pub. 2013/0272330) do not teach or render obvious the limitation "wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region, each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section, an opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region" because, according to applicant, the phase shift region of Motomura does not correspond to the recited features. To support this argument, applicant contends that 1) the phase shift section of Motomura does not include a second light reflection layer, the dielectric film 116 and the mode filter 115 in a periphery of the phase shift section and 2) Motomura does not include an opening at a position where the dielectric film 116 overlaps with a middle portion of the current injection region.
Applicant's first contention is not persuasive because Motomura includes all recited elements. Motomura includes second light reflection layer 107 with contact layer 109 serving as the top of the second light reflection layer, second dielectric film 116, and first dielectric film 115. Motomura shows each of the second light reflection layer, the first dielectric film, and the second dielectric film in a periphery of the phase shift section (see Motomura, Fig. 14 showing each of layers 109, 115, and 116 stacked in the periphery of the phase shift section of the laser device).
Applicant's second contention is not persuasive because Motomura includes all recited elements. Motomura teaches an opening in layer 115 in which first dielectric film 116 overlaps with a middle portion of the current injection region defined by current aperture 108b (see Motomura, Fig. 14 showing layer 116 extending through an opening in layer 115 in the region directly above opening 108b).
The limitation "wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region, each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section, an opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region" is rendered obvious by the combined teachings of Yoshikawa, Tamanuki, Motomura, and Joseph (see rejection set forth below). Applicant's argument that Motomura does not teach the claimed features is not persuasive because Motomura shows the claimed features in the claimed arrangement as explained above.

Applicant argues that the combined teachings of Yoshikawa, Tamanuki, Motomura, and Joseph is improper because, according to applicant, the combination of Joseph and the teachings of Yoshikawa, Tamanuki, and Motomura is improperly set forth. To support this argument, applicant contends that 1) Joseph is not analogous art because Joseph is drawn to an array of VCSELs that include geometrically shaped areas rather than a surface emitter having emission regions including the claimed phase shift section and 2) the examiner has provided no motivation for combining the teachings of Joseph with the combined teachings of Yoshikawa, Tamanuki, and Motomura.
Applicant's first contention is not persuasive because Joseph is analogous art. Joseph is related to VCSEL devices (See Joseph, ¶42) which is the same field of endeavor as the claimed invention (MPEP §2141.01(a)I). More particularly, Joseph is cited as teaching the use of antireflection film 116 on the emission facet of a VCSEL (see Joseph, Fig. 1B showing 116 atop VCSEL 100). This use of an anti-reflection layer corresponds to the arrangement of the first dielectric film as recited in the limitations "A first dielectric film… on the second light reflection layer" and "The first dielectric film associated with the first emission region covers an entire portion of a top surface of the second light reflection layer of the first emission region". In this manner, Joseph teaches use of the same manner of layer in the same context as the claimed invention and thereby demonstrates that Joseph is in the same field of endeavor as the claimed invention.
Applicant's second contention is not persuasive because the previous rejection included a motivation. The previously included motivation is "In view of the teachings of Yoshikawa regarding the use of a VCSEL array having a first emitter desired to emit in lower order modes and a second emitter desired to emit in higher order modes as well as the teachings of Tamanuki relating to the inclusion of a reflection adjustment layer on the second emitter desired to emit in higher order modes, the additional inclusion of a dielectric layer covering the surface of an emitter and designed to protect that surface but not otherwise alter the emission profile as taught by Joseph would enhance the teachings of Yoshikawa, Tamanuki, and Motomura by allowing for every emitter to include a surface protecting dielectric layer even in the case that no alteration of the emission profile is desired of that layer" (see ¶12 of Office Action dated 24 February 2022). Since applicant only contends that this motivation is not present, this argument cannot be persuasive because the motivation was present in the previous action.
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph is set forth and motivated (see rejection set forth below). Applicant's argument that the combination is improper is not persuasive because Joseph is analogous art to the claimed invention and a motivation for making the combination is included in the rejection.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 3, 5, 8 through 10, 18, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (Yoshikawa, JP Pub. 2006-278572) in view of Tamanuki (US Pub. 2014/0294030) in view of Motomura et al. (Motomura, US Pub. 2011/0116147) and further in view of Joseph et al. (Joseph, US Pub. 2013/0272330).

Regarding claim 1, Yoshikawa discloses, "A first emission region configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second emission region configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "Wherein a far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "The second emission region is spaced apart from the first emission region" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Each of the first emission region and the second emission region includes: a first light reflection layer, and a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  "A current injection region" (p. [0026] and Fig. 1B, pts. 20, 30, 115a, and 115b).  Yoshikawa does not explicitly disclose, "The second emission region further includes a phase shift section in a middle portion of the current injection region of the second emission region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second emission region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second emission region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second emission region."  Tamanuki discloses, "The second emission region further includes a phase shift section in a middle portion of the current injection region of the second emission region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second emission region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second emission region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second emission region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki.  In view of the teachings of Yoshikawa regarding a VCSEL array of differently emitting elements for producing a desired far-field pattern, the additional formation of at least one laser element to have a mode control coating as taught by Tamanuki would enhance the teachings of Yoshikawa by providing an additional means for suitably achieving the desired control over the emission mode.
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region" (p. [0119] and Fig. 14, pts. 109 and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura.  In view of the teachings of Tamanuki regarding the formation of a reflection adjustment layer atop a VCSEL, the alternate formation of the reflection adjustment layer as a thinner central region surrounded by a thicker external region as taught by Motomura would enhance the teachings of Yoshikawa and Tamanuki by providing a suitably alternate manner of constructing the reflection adjustment layer using known techniques so as to achieve the predictable results relating to the prescribed arrangements of layer thicknesses.
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric film… on the second light reflection layer."  "The first dielectric film associated with the first emission region covers an entire portion of a top surface of the second light reflection layer of the first emission region."  Joseph discloses, "A first dielectric film… on the second light reflection layer" (p. [0042] and Fig. 1A).  "The first dielectric film associated with the first emission region covers an entire portion of a top surface of the second light reflection layer of the first emission region" (p. [0042] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Joseph.  In view of the teachings of Yoshikawa regarding the use of a VCSEL array having a first emitter desired to emit in lower order modes and a second emitter desired to emit in higher order modes as well as the teachings of Tamanuki relating to the inclusion of a reflection adjustment layer on the second emitter desired to emit in higher order modes, the additional inclusion of a dielectric layer covering the surface of an emitter and designed to protect that surface but not otherwise alter the emission profile as taught by Joseph would enhance the teachings of Yoshikawa, Tamanuki, and Motomura by allowing for every emitter to include a surface protecting dielectric layer even in the case that no alteration of the emission profile is desired of that layer.
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A second dielectric film on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper dielectric layer as two dielectric layers, since composition of this dielectric layer in two parts is recognized as a suitably alternate way to construct the required layer.

Regarding claim 2, Yoshikawa discloses, "Wherein the first emission region and the second emission region each further includes a semiconductor layer between the first light reflection layer and the second light reflection layer" (p. [0023] and Fig. 1B, pts. 103, 107, and 108).  

Regarding claim 3, Yoshikawa does not explicitly disclose, "Wherein the phase shift section on a side of the second light reflection layer has a reflectance different from a reflectance of the specific portion on the side of the second light reflection layer."  Tamanuki discloses, "Wherein the phase shift section on a side of the second light reflection layer has a reflectance different from a reflectance of the specific portion on the side of the second light reflection layer" (p. [0049] and Fig. 5, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  

Regarding claim 5, Yoshikawa does not explicitly disclose, "Wherein the phase shift section on a side of the second light reflection layer has a reflectance lower than a reflectance of the specific portion of the second emission region on the side of the second light reflection layer."  Tamanuki discloses, "Wherein the phase shift section on a side of the second light reflection layer has a reflectance lower than a reflectance of the specific portion of the second emission region on the side of the second light reflection layer" (p. [0049] and Fig. 5, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  

Regarding claim 8, Yoshikawa discloses, "Wherein the first emission region has a uniform reflectance on a side of the second light reflection layer" (p. [0028], Fig. 1B, pt. 116b, and Fig. 2B).  

Regarding claim 9, Yoshikawa discloses, "A first mesa region that includes a first current injection region configured to output first light" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "A second mesa region that includes a second current injection region configured to output second light" (p. [0025] and Fig. 1B, pts. 20 and 115a).  "Wherein the second current injection region is spaced apart from the first current injection region" (p. [0026] and Fig. 1B, pts. 115a and 115b).  "The second current injection region has a size different from a size of the first current injection region" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  "A far field pattern of the first light output from the first current injection region is different from a far field pattern of the second light output from the second current injection region" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "Each of the first mesa region and the second mesa region includes: a first light reflection layer, and a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  Yoshikawa does not explicitly disclose, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second mesa region."  Tamanuki discloses, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region" (p. [0119] and Fig. 14, pts. 109 and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric film… on the second light reflection layer."  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection laver of the first mesa region."  Joseph discloses, "A first dielectric film… on the second light reflection layer" (p. [0042] and Fig. 1A).  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection laver of the first mesa region" (p. [0042] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Joseph for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A second dielectric film on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper dielectric layer as two dielectric layers, since composition of this dielectric layer in two parts is recognized as a suitably alternate way to construct the required layer.

Regarding claim 10, Yoshikawa discloses, "Wherein a planar shape of each of the first current injection region and the second current injection region is substantially circular" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  "The first current injection region and the second current injection region differ in diameter by 1 µm or more" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  

Regarding claim 18, Yoshikawa discloses, "A surface-emitting semiconductor laser" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Wherein the surface-emitting semiconductor laser includes: a first emission region configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second emission region configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "Wherein a far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "The second emission region is spaced from the first emission region" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Each of the first emission region and the second emission region includes: a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  "A current injection region" (p. [0026] and Fig. 1B, pts. 20, 30, 115a, and 115b).  Yoshikawa does not explicitly disclose, "The second emission region further includes a phase shift section in a middle portion of the current injection region of the second emission region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second emission region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second emission region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second emission region."  Tamanuki discloses, "The second emission region further includes a phase shift section in a middle portion of the current injection region of the second emission region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second emission region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second emission region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second emission region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region" (p. [0119] and Fig. 14, pts. 109 and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second emission region overlaps with a middle portion of the current injection region of the second emission region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric film… on the second light reflection layer."  "The first dielectric film associated with the first emission region covers an entire portion of a top surface of the second light reflection laver of the first emission region."  Joseph discloses, "A first dielectric film… on the second light reflection layer" (p. [0042] and Fig. 1A).  "The first dielectric film associated with the first emission region covers an entire portion of a top surface of the second light reflection laver of the first emission region" (p. [0042] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Joseph for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A sensing module."  The examiner takes Official Notice of the fact that it was known in the art to use a VCSEL array in a sensing module as a light source for that module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the VCSEL array in a sensing module, since it was known that a VCSEL array is a suitable light source for a sensing module.
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A second dielectric film on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper dielectric layer as two dielectric layers, since composition of this dielectric layer in two parts is recognized as a suitably alternate way to construct the required layer.

Regarding claim 19, Yoshikawa discloses, "A surface-emitting semiconductor laser" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Wherein the surface-emitting semiconductor laser includes: a first mesa region that includes a first current injection region configured to output first light" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "A second mesa region that includes a second current injection region configured to output second light" (p. [0026] and Fig. 1B, pts. 20 and 115a).  "Wherein the second current injection region is spaced apart from the first current injection region" (p. [0026] and Fig. 1B, pts. 115a and 115b).  "The second current injection region has a size different from a size of the first current injection region" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  "A far field pattern of the first light output from the first current injection region is different from a far field pattern of the second light output from the second current injection region" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "Each of the first mesa region and the second mesa region includes: a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  Yoshikawa does not explicitly disclose, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second mesa region."  Tamanuki discloses, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region" (p. [0119] and Fig. 14, pts. 109 and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric film… on the second light reflection layer."  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the second mesa region."  Joseph discloses, "A first dielectric film… on the second light reflection layer" (p. [0042] and Fig. 1A).  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the second mesa region" (p. [0042] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Joseph for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A sensing module."  The examiner takes Official Notice of the fact that it was known in the art to use a VCSEL array in a sensing module as a light source for that module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the VCSEL array in a sensing module, since it was known that a VCSEL array is a suitable light source for a sensing module.
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "A second dielectric film on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper dielectric layer as two dielectric layers, since composition of this dielectric layer in two parts is recognized as a suitably alternate way to construct the required layer.

Claims 11 through 13 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Tamanuki in view of Motomura in view of Joseph and further in view of Nishida (US Pub. 2008/0240196).

Regarding claim 11, the combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "Wherein the second mesa region has a size different from a size of the first mesa region."  Nishida discloses, "Wherein the second mesa region has a size different from a size of the first mesa region" (p. [0054] and Fig. 4, pts. 114 and 214).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Joseph with the teachings of Nishida.  In view of the teachings of Yoshikawa regarding a VCSEL array of differently emitting elements for producing a desired far-field pattern, the additional sizing of the mesa elements as taught by Nishida would enhance the teachings of Yoshikawa, Tamanuki, Motomura, and Joseph by providing an additional means for suitably achieving the desired difference in emission area.

Regarding claim 12, Yoshikawa discloses, "Wherein each of the first mesa region and the second mesa region further includes: a current confinement layer between the first light reflection layer and the second light reflection layer" (p. [0023], [0024], and Fig. 1B, pts. 20, 30, 103, 108, and 111).  "A semiconductor layer between the current confinement layer and the first light reflection layer" (p. [0023], [0024], and Fig. 1B, pts. 103, 107, and 111).  "The current confinement layer of the first mesa region includes the first current injection region" (Fig. 1B, pts. 107, 111, 112, and 115b, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  "The current confinement layer of the second mesa region includes the second current injection region" (Fig. 1B, pts. 107, 111, 112, and 115a, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  

Regarding claim 13, Yoshikawa discloses, "Wherein a planar shape of each of the first mesa region and the second mesa region is substantially circular" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  "The first mesa region and the second mesa region differ in diameter by 1 µm or more" (p. [0025], [0026], and Fig. 1A, pts. 116a and 116b).  

Claims 14 through 17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Tamanuki in view of Motomura in view of Joseph and further in view of Gronenborn et al. (Gronenborn, WO Pub. 2012/059850).

Regarding claim 14, Yoshikawa discloses, "A first mesa region that includes a first current injection region" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "Wherein the first mesa region is configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second mesa region that includes a second current injection region" (p. [0025] and Fig. 1B, pts. 20 and 115a).  "Wherein the second mesa region is configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "A far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "Each of the first mesa region and the second mesa region includes: a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  Yoshikawa does not explicitly disclose, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second mesa region."  Tamanuki discloses, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region" (p. [0119] and Fig. 14, pts. 109 and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric film… on the second light reflection layer."  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection laver of the second mesa region."  Joseph discloses, "A first dielectric film… on the second light reflection layer" (p. [0042] and Fig. 1A).  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection laver of the second mesa region" (p. [0042] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Joseph for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "The second mesa region has a planar shape different from a planar shape of the first mesa region."  Gronenborn discloses, "The second mesa region has a planar shape different from a planar shape of the first mesa region" (pg. 4, lines 5-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Joseph with the teachings of Gronenborn.  In view of the teachings of Yoshikawa regarding a VCSEL array of differently emitting elements for producing a desired far-field pattern, the additional formation of at least one laser element to have an additional emission shape for mode control as taught by Gronenborn would enhance the teachings of Yoshikawa, Tamanuki, Motomura, and Joseph by providing an additional means for suitably achieving the desired control over the emission mode.
The combination of Yoshikawa, Tamanuki, Motomura, Joseph, and Gronenborn does not explicitly disclose, "A second dielectric film on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper dielectric layer as two dielectric layers, since composition of this dielectric layer in two parts is recognized as a suitably alternate way to construct the required layer.

Regarding claim 15, the combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "Wherein a planar shape of each of the first current injection region and the second current injection region is a polygon."  Gronenborn discloses, "Wherein a planar shape of each of the first current injection region and the second current injection region is a polygon" (Fig. 5, pt. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Joseph with the teachings of Gronenborn for the reasons provided above regarding claim 14.  

Regarding claim 16, Yoshikawa discloses, "Wherein the planar shape of the first mesa region is substantially circular" (p. [0026] and Fig. 1A, pt. 116b).  
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "The planar shape of the second mesa region is substantially quadrangular."  Gronenborn discloses, "The planar shape of the second mesa region is substantially quadrangular" (Fig. 5, pt. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Joseph with the teachings of Gronenborn for the reasons provided above regarding claim 14.  

Regarding claim 17, Yoshikawa discloses, "Wherein each of the first mesa region and the second mesa region further includes: a current confinement layer" (p. [0023], [0024], and Fig. 1B, pts. 20, 30, and 111).  "A semiconductor layer between the first light reflection layer and the current confinement layer" (p. [0023], [0024], and Fig. 1B, pts. 103, 107, and 111).  "The second light reflection layer is on the current confinement layer" (p. [0023], [0024], and Fig. 1B, pts. 108 and 111).  "The current confinement layer is between the semiconductor layer and the second light reflection layer" (p. [0023], [0024], and Fig. 1B, pts. 107, 108, and 111).  "The current confinement layer of the first mesa region includes the first current injection region" (Fig. 1B, pts. 107, 111, 112, and 115b, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  "The current confinement layer of the second mesa region includes the second current injection region" (Fig. 1B, pts. 107, 111, 112, and 115a, where aperture 112 is a region of current injection between active region 107 and respective electrodes 115a and 115b).  

Regarding claim 20, Yoshikawa discloses, "A surface-emitting semiconductor laser" (p. [0022] and Fig. 1B, pts. 20 and 30).  "Wherein the surface-emitting semiconductor laser includes: a first mesa region that includes a first current injection region" (p. [0026] and Fig. 1B, pts. 30 and 115b).  "Wherein the first mesa region is configured to output first light" (p. [0022] and Fig. 1B, pt. 30).  "A second mesa region that includes a second current injection region" (p. [0025] and Fig. 1B, pts. 20 and 115a).  "Wherein the second mesa region is configured to output second light" (p. [0022] and Fig. 1B, pt. 20).  "A far field pattern of the first light is different from a far field pattern of the second light" (p. [0022], [0028], Fig. 2B, and Fig. 2C).  "Each of the first mesa region and the second mesa region includes: a first light reflection layer, a second light reflection layer" (p. [0023] and Fig. 1B, pts. 103 and 108).  Yoshikawa does not explicitly disclose, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region."  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light."  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ."  "The specific portion is different from the phase shift section of the second mesa region."  Tamanuki discloses, "The second mesa region further includes a phase shift section in a middle portion of the second current injection region of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  "An optical film thickness of the first dielectric film and the second dielectric film of the second mesa region on the phase shift section is an odd multiple of one-fourth of a wavelength λ of the first light and the second light" (p. [0048] and Fig. 4, pt. 6b).  "An optical film thickness of the first dielectric film and the second dielectric film on a specific portion of the second mesa region is an even multiple of one-fourth of the wavelength λ" (p. [0048] and Fig. 4, pt. 6a).  "The specific portion is different from the phase shift section of the second mesa region" (p. [0048] and Fig. 4, pts. 6a and 6b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshikawa with the teachings of Tamanuki for the reasons provided above regarding claim 1.  
The combination of Yoshikawa and Tamanuki does not explicitly disclose, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region."  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section."  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region."  "The second dielectric film is on the opening of the phase shift section."  Motomura discloses, "Wherein the phase shift section includes: the second light reflection layer and the second dielectric film on the current injection region" (p. [0119] and Fig. 14, pts. 109 and 116).  "Each of the second light reflection layer, the first dielectric film and the second dielectric film is in a periphery of the phase shift section" (p. [0119] and Fig. 14, pts. 109, 115, and 116).  "An opening at a position where the first dielectric film of the second mesa region overlaps with a middle portion of the second current injection region of the second mesa region" (p. [0119] and Fig. 14, pts. 108b and 115, where the opening in 115 overlaps the emission region).  "The second dielectric film is on the opening of the phase shift section" (p. [0119] and Fig. 14, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa and Tamanuki with the teachings of Motomura for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, and Motomura does not explicitly disclose, "A first dielectric film… on the second light reflection layer."  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the first mesa region."  Joseph discloses, "A first dielectric film… on the second light reflection layer" (p. [0042] and Fig. 1A).  "The first dielectric film associated with the first mesa region covers an entire portion of a top surface of the second light reflection layer of the first mesa region" (p. [0042] and Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, and Motomura with the teachings of Joseph for the reasons provided above regarding claim 1.  
The combination of Yoshikawa, Tamanuki, Motomura, and Joseph does not explicitly disclose, "The second mesa region has a planar shape different from a planar shape of the first mesa region."  Gronenborn discloses, "The second mesa region has a planar shape different from a planar shape of the first mesa region" (pg. 4, lines 5-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Yoshikawa, Tamanuki, Motomura, and Joseph with the teachings of Gronenborn for the reasons provided above regarding claim 14.  
The combination of Yoshikawa, Tamanuki, Motomura, Joseph, and Gronenborn does not explicitly disclose, "A sensing module."  The examiner takes Official Notice of the fact that it was known in the art to use a VCSEL array in a sensing module as a light source for that module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the VCSEL array in a sensing module, since it was known that a VCSEL array is a suitable light source for a sensing module.
The combination of Yoshikawa, Tamanuki, Motomura, Joseph, and Gronenborn does not explicitly disclose, "A second dielectric film on the second light reflection layer."  The examiner takes Official Notice of the fact that it was known in the art that a dielectric layer on an emission surface of a laser may be composed of multiple constituent layers as a suitable arrangement for providing the layer on the emission surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper dielectric layer as two dielectric layers, since composition of this dielectric layer in two parts is recognized as a suitably alternate way to construct the required layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828